DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All of the 102 and 103 rejections set forth in the non-final rejection of 11/19/21, pages 2-11, paragraphs 4-11 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “non-fibrous” is a negative limitation which does not have support in the original disclosure (MPEP 2173.05(i)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reighard et al. (US 2004/0037983) in view of Merical et al. (US 2008/0012172).
It is noted that any of layers 13-15, 17, 19, 21, 33-35, 37 and 39 from Figs. 1-2 can be considered a passive moisture barrier layer because each layer is made from plastic materials that are barriers to moisture (paragraphs [0021 – 0024]).
Claims 5, 7, 9 and 11 recite method limitations, “wherein the first passive moisture barrier layer is an aqueous solution prior to deposit on the second passive 
Reighard discloses a non-foil multilayer structure comprising, in order: a first passive moisture barrier layer (15 or 34 from Figs. 1 and 2); a second passive moisture barrier layer (17 or 35 from Figs. 1 and 2); a first active moisture barrier layer comprising a first moisture absorbing composition and a cyclic olefin copolymer (19 and 37 from Figs. 1 and 2); and, a third passive moisture barrier layer (21 or 39 from Figs. 1 and 2), wherein the first, second and third passive moisture barrier layers and the first active moisture barrier layer are contiguous, non-contiguous or combinations thereof (paragraphs [0021 – 0024] and Figs. 1-2).
Reighard also discloses wherein the first moisture absorbing composition is selected from the group of: calcium oxide; silica gel; molecular sieve; and, combinations thereof, wherein at least one of the first, second and third passive moisture barrier layers is selected from the group of: polyethylene (PE); poly vinylidene chloride (PVDC); ethylene vinyl alcohol (EVOH); polychlorotrifluoroethylene (PCTFE); polyvinyl chloride (PVC); polypropylene (PP); 25 polyethylene terephthalate glycol-modified (PETG); amorphous polyester (APET); polycarbonate; polyolefin; polyolefin copolymers; cyclic olefin copolymer (COC); high impact polystyrene (HIPS); acrylonitrile butadiene styrene (ABS); bi-axially oriented polyethylene terephthalate (BOPET); polystyrene; oriented 
Reighard further discloses a first primer layer (16 from Fig. 1, paragraphs [0021 – 0024], since the term primer is interchangeable with adhesive, see instant specification [0045]) disposed between the first passive moisture barrier layer and the second passive moisture barrier layer, wherein the first primer layer, the first active moisture barrier layer and the second and third passive moisture barrier layers are co- extruded (layers are co-extruded, paragraphs [0025 – 0026]), wherein the first active moisture barrier layer and the second and third passive moisture barrier layers are co-extruded (paragraphs [0021 – 0026]).
Reighard further discloses wherein the first active moisture barrier layer and the second and third passive moisture barrier layers are co-extruded (paragraphs [0025 – 0026]), wherein a ratio of a sum of the thicknesses of the second and third passive moisture barrier layers to the thickness of the first active moisture barrier layer ranges from 0.18:1 to 0.61:1 (see lbs/ream for layers 17 and 21, paragraphs [0021 – [0024]),  a first primer layer (16 from Fig. 1, paragraphs [0021 – 0024], since the term primer is interchangeable with adhesive, see instant specification [0045]) disposed between the first passive moisture barrier layer and the second passive moisture barrier layer, wherein the first passive moisture barrier layer and the first primer layer are co-extruded onto an intermediate multilayer structure comprising, in order, the second passive moisture barrier layer, the first active moisture barrier layer and the third passive moisture barrier layer (paragraphs [0021 – 0026]).

Merical discloses a non-fibrous thermoformable multi-layer structure wherein the first active moisture barrier layer comprises the first moisture absorbing composition in a range of greater than 10 wt% to less than or equal to 35 wt% (paragraph [0043]) and wherein the first passive moisture barrier layer 5 comprises polyvinylidene chloride (PVDC) (paragraph [0048]) for the purpose of providing improved barrier properties (paragraph [0002]).
Both references are drawn to multilayer structures comprising active and passive barrier layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the first active moisture barrier layer comprises the first moisture absorbing composition in a range of greater than 10 wt% to less than or equal to 35 wt% and wherein the first passive moisture barrier layer 5 comprises polyvinylidene chloride (PVDC) in Reighard in order to provide improved barrier properties as taught or suggested by Merical.
Claims 12 and 13 recite the addition of another passive barrier layer and another active barrier layer which is a mere duplication of parts (MPEP 2144.04).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reighard et al. (US 2004/0037983) in view of Merical et al. (US 2008/0012172), as applied to claims 1, 4-7, 9 and 11-13 above, and further in view of Yoshida et al. (US 2013/0153459).
Reighard does not disclose an overall thickness of less than or equal to about 508 microns.
Yoshida discloses an overall thickness of less than or equal to about 508 microns (paragraph [0075]) for the purpose of lowering costs through the use of less material.
Both references are drawn to multilayer structures comprising active (see Yoshida paragraphs [0066], [0082]) and passive barrier layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an overall thickness of less than or equal to about 508 microns in Reighard in order to lower costs through the use of less material as taught or suggested by Yoshita.

Claims 1, 4-7, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nageli et al. (US 2009/0294319) in view of Merical et al. (US 2008/0012172) and Roulin et al. (US 5,522,506).

Claims 5, 7, 9 and 11 recite method limitations, “wherein the first passive moisture barrier layer is an aqueous solution prior to deposit on the second passive moisture barrier layer”, “co-extruded”, “co-extruded” and “co-extruded onto an intermediate multilayer structure comprising, in order, the second passive moisture barrier layer, the first active moisture barrier layer and the third passive moisture barrier layer” respectively.  The limitations have been given little to not patentable weight because the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Nageli discloses a non-fibrous multilayer structure comprising, in order: a first passive moisture barrier layer ( 12 from Fig. 1); a second passive moisture barrier layer (21 from Fig. 1); a first active moisture barrier layer comprising a first moisture absorbing composition (20 and 24 from Fig. 1); and, a third passive moisture barrier layer (22 from Fig. 1), wherein the first, second and third passive moisture barrier layers and the first active moisture barrier layer are contiguous, non-contiguous or combinations thereof (paragraphs [0001], [0009 – 0011], [0018], [0020], [0032], claims 1-2 and Fig. 1).
Nageli does not disclose an active moisture barrier comprising a first moisture absorbing composition and a cyclic olefin copolymer.

	Both references are drawn to multilayer structures comprising active and passive barrier layers.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an active moisture barrier comprising a first moisture absorbing composition and a cyclic olefin copolymer in Nageli in order to provide improved barrier properties as taught or suggested by Merical.
	Nageli does not disclose a non-foil thermoformable multilayer laminate.
	Roulin discloses a non-foil thermoformable multilayer laminate for use in blister packs (column 1, lines 5-40, column 6, lines 28-35) for the purpose of providing improved recyclability.
	Both Nageli and Roulin are drawn to blister packs.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a non-foil thermoformable multilayer laminate for in Nageli in order to provide improved recyclability.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
	Nageli also discloses wherein the first active moisture barrier layer comprises the first moisture absorbing composition in a range of greater than 10 wt% to less 1s than or equal to 35 wt%, wherein the first moisture absorbing composition is selected from the group of: calcium oxide; silica gel; molecular sieve; and, combinations thereof, wherein at least one of the first, second and third passive moisture barrier layers is selected from the group of: polyethylene (PE); poly vinylidene chloride (PVDC); ethylene vinyl alcohol 
	Merical discloses wherein the passive moisture barrier layer comprises polyvinylidene chloride (PVDC) (paragraph [0048]).
Nageli further discloses a first primer layer (14 or 18 from Fig. 1, paragraph [032], since the term primer is interchangeable with adhesive, see instant specification [0045]) disposed between the first passive moisture barrier layer and the second passive moisture barrier layer, wherein a ratio of a sum of the thicknesses of the second and third passive moisture barrier layers to the thickness of the first active moisture barrier layer ranges from 0.18:1 to 0.61:1 (thickness of layer 21 = 7 microns, thickness of layer 22 = 7 microns, thickness of layer 20 = 45 microns, (21+22)/20 = 0.31).
Claims 12 and 13 recite the addition of another passive barrier layer and another active barrier layer which is a mere duplication of parts (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided more active and passive barrier layers in order to provide improved moisture barrier properties.
Claims 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nageli et al. (US 2009/0294319) in view of Merical et al. (US 2008/0012172) and Roulin et al. (US 5,522,506), as applied to claims 1, 4-7, 9 and 11-13 above, and further in view of Reighard et al. (US 2004/0037983).
In case it is argued that the co-extrusion recited in claims 7, 9 and 11 imply a structure, Reighard discloses wherein the passive layers are co-extruded, wherein the first passive moisture barrier layer and the first primer layer are co-extruded onto an intermediate multilayer structure comprising, in order, the second passive moisture barrier layer, the first active moisture barrier layer and the third passive moisture barrier layer (paragraphs [0021 – 0026]) in order to provide improved barrier properties (paragraph [0003]).
Both references are drawn to multilayer structures comprising active and passive barrier layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the passive layers are co-extruded, wherein the first passive moisture barrier layer and the first primer layer are co-extruded onto an intermediate multilayer structure comprising, in order, the second passive moisture barrier layer, the first active moisture barrier layer and the third passive moisture barrier layer in Nageli in order to provide improved barrier properties as taught or suggested by Reighard.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nageli et al. (US 2009/0294319) in view of Merical et al. (US 2008/0012172) and Roulin et al. (US , as applied to claims 1, 4-7, 9 and 11-13 above, and further in view of Yoshida et al. (US 2013/0153459).
Nageli does not disclose an overall thickness of less than or equal to about 508 microns.
Yoshida discloses an overall thickness of less than or equal to about 508 microns (paragraph [0075]) for the purpose of lowering costs through the use of less material.
Both references are drawn to multilayer structures comprising active (see Yoshida paragraphs [0066], [0082]) and passive barrier layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an overall thickness of less than or equal to about 508 microns in Nageli in order to lower costs through the use of less material as taught or suggested by Yoshita.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 2/21/22 have been carefully considered but are deemed unpersuasive.
Applicant’s arguments with regard to the 102 rejection is moot since the rejection has been withdrawn.	
	Applicant has argued that Merical discloses an active-passive-passive barrier layer structure as opposed to the passive-active-passive-passive structure as claimed by applicant.  However, Reighard discloses the passive-active-passive-passive structure as claimed by applicant as discussed above.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant has argued that Merical is drawn to plastic bottles and Reighard is drawn to a paperboard structure.  However, both references are drawn to containers comprising active and passive barrier layers.
In response to applicant's argument that Merical is drawn to plastic bottles and Reighard is drawn to a paperboard structure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, .
	Applicant has argued that Nageli discloses a foil layer in a blister pack.  However, Roulin discloses a blister pack without a foil layer in order to provide improved recyclability as discussed above.
Applicant has argued that Merical discloses an active-passive-passive barrier layer structure as opposed to the passive-active-passive-passive structure as claimed by applicant.  However, Nageli discloses the passive-active-passive-passive structure as claimed by applicant as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM